       Case 1:20-cv-00858-RB-SCY Document 16 Filed 10/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

WEST COAST MOBILE HOME
PARKS, INC.,

              Plaintiff,

       vs.                                                 Civ. No. 20-858 RB/SCY

PHILADELPHIA INDEMNITY
INSURANCE COMPANY,

              Defendant.

                      ORDER ADOPTING JOINT STATUS REPORT
                        AND PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on October 27, 2020 the Court reviewed the

attorneys’ Joint Status Report and Provisional Discovery Plan (Doc. 11), filed on October 15,

2020 and adopted it as modified by the dates and discovery parameters provided in the Court’s

Scheduling Order filed concurrently with this Order.




                                                    ___________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
